In a matrimonial action in which the parties were divorced by judgment entered February 27, 2002, the mother appeals, as limited by her brief, from so much of an order, of the Supreme Court, Suffolk County (McNulty, J.), dated June 15, 2007, as, after a hearing, granted the father’s motion to enjoin her from relocating with the parties’ children to Maine.
Ordered that the order is affirmed insofar as appealed from, with costs.
*902The record contains a sound and substantial basis for the Supreme Court’s determination granting the father’s motion to enjoin the mother from relocating with the children to Maine (see Matter of Tropea v Tropea, 87 NY2d 727, 739 [1996]; Eschbach v Eschbach, 56 NY2d 167, 174 [1982]; Matter of Turnure v Turnure, 37 AD3d 727, 728 [2007]; Matter of Brzozowski v Brzozowski, 30 AD3d 517, 517-518 [2006]). The evidence failed to demonstrate that a relocation to Maine was in the best interests of the children (see Matter of Friedman v Rome, 46 AD3d 682 [2007]; Matter of Confort v Nicolai, 309 AD2d 861, 861-862 [2003]; Matter of Mascola v Mascola, 251 AD2d 414, 415 [1998]).
In light of our determination, we need not reach the mother’s remaining contention. Mastro, J.E, Rivera, Angiolillo and McCarthy, JJ., concur.